Case 1:20-cr-00084-SPW Document 27 Filed 11/19/20 Page 1 of 2

 

IN THE UNITED STATES DISTRICT COURT FILED
FOR THE DISTRICT OF MONTANA Nov 19 2070
BILLINGS DIVISION

District Of Montana

Billings
UNITED STATES OF AMERICA,
CR 20-84-BLG-SPW
Plaintiff,
VS. ORDER
GUY CHRISTOPHER JOHNSON,
Defendant.

 

 

Upon the Court’s Own Motion,

IT IS HEREBY ORDERED that the in-person Sentencing Hearing currently
scheduled for Wednesday, March 17, 2021 at 9:30 a.m. is VACATED and RESET
to commence VIA VIDEO from the Yellowstone County Detention Facility on
Wednesday, March 17, 2021 at 2:00 p.m. Counsel may appear in the Snowy
Mountains Courtroom thirty (30) minutes prior the hearing to video conference with
Defendant. Ifthe defendant objects to this hearing being held via video, he must
file a motion to continue the hearing to allow time for the defendant to be

transported.

Clerk, U S District Court
Case 1:20-cr-00084-SPW Document 27 Filed 11/19/20 Page 2 of 2

The Clerk shall forthwith notify counsel and the U.S. Marshals Service of

the making of this Order.

yA
DATED this /S day of November, 2020,

OGLE

“SUSAN P. WATTERS
U.S. DISTRICT JUDGE
